Campbell, J.,
delivered the opinion of the court.
The appellant is not entitled to recover in this action, because Mrs. Burrus’ claim to be endowed of the land sold under execution against- her husband in 1840 was not maintainable. Her right as dowress was determinable by the law in force in 1870, when her husband died, which was the Code of 1857 (p. 467, art. 162).
Under that she was entitled to be endowed of all the lands of which her husband died seized and possessed, or which he had before conveyed otherwise than in good faith and for a valuable consideration. The husband did not,die “ seized and possessed ’ ’ of the land which was sold by the sheriff under execution against him in 1840, nor had he made a conveyance of it in fraud of the rights of his wife. Gould v. Luckett, 47 Miss. 96.
Of such land only was the widow entitled to be endowed by virtue of the Code of 1857.
Judgment affirmed.